--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT made effective the 12th day of June, 2009

BETWEEN:

> > > > <>, of <>
> > > > 
> > > > (the “Vendor”)

AND:

> > > > GLOBAL HEALTH VENTURES INC., of Suite 1 – 8755 Ash Street, Vancouver,
> > > > B.C., V6P 6T3
> > > > 
> > > > (“Global”)

WHEREAS:

A.

The Vendor is the registered and beneficial owner of <> Common shares (the
“Shares”) of <> (the “Company”);

    B.

The Vendor has invested $<> CDN (or $<> USD) in <> to obtain <> Common Shares of
<> (Certificate #<>);

    C.

Global wishes to acquire the Shares in exchange for common shares in Global; and

    D.

The Vendor agrees to transfer all of the Shares to Global subject to the terms
and conditions contained herein.

             NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable
consideration the parties agree as follows:

1.          The Vendor hereby sells the Shares of <> to Global and Global hereby
buys the Shares from the Vendor on the date of this Agreement for <> common
shares in Global (the “Purchase Shares”).

Invested $<>     Investment appreciated $<>     Total Value of investment $<>
CDN     Value of Investment in USD (exchange rate of $<>) $<> USD     Number of
shares of Global @ US$<>/share <> shares


2.

Concurrently with the execution and delivery of this Agreement:

      (a)

Global will deliver to the Vendor a share certificate in the name of the Vendor
for <> common shares in the Purchase as full payment for the Shares;


--------------------------------------------------------------------------------

- 2 -

  (b)

the Vendor will deliver to Global share certificate(s) number <> representing
the Shares; and

        (c)

the Vendor will deliver to Global an Instrument of Transfer duly endorsing for
transfer the Shares to Global.


3.

The Vendor covenants with Global that:

      (a)

the Vendor is the legal and beneficial owner of the Shares which are free and
clear of any charge, equity or claim of any kind or nature whatsoever, and no
person firm or corporation has any agreement or option or right capable of
becoming an agreement for the purchase of any of the Shares; and

      (b)

the Vendor has good and sufficient right and authority to enter into this
Agreement on the terms and conditions herein set forth and to transfer the legal
and beneficial title and ownership of the Shares to Global.

4.          In this Agreement, words importing the singular number include the
plural and vice versa and words importing the masculine, feminine or neuter
genders include the masculine, feminine and neuter genders.

5.          At the request of either party to this Agreement, the other party
will do, sign and execute all deeds, documents, transfers, assignments,
agreements for sale, assurances, acts, matters and things required to be done,
signed and executed by such party for the purpose of more effectually carrying
out the provisions of this Agreement.

6.          This Agreement will enure to the benefit of and will be binding upon
the parties to this Agreement and their respective heirs, personal
representatives, successors and assigns.

7.          Time will be of the essence of this Agreement.

8.          All references to money in this Agreement are references to Canadian
currency, unless otherwise specified.

              IN WITNESS WHEREOF the Vendor and Purchaser have duly executed
this agreement as of the day and year first above written.

SIGNED in the presence of: )     )     )   Signature )     )   Print Name )    
) <> Address )     )   Occupation )  


--------------------------------------------------------------------------------

- 3 -

GLOBAL HEALTH VENTURES INC.

 

Per:      ________________________________________
             Authorized Signatory

--------------------------------------------------------------------------------

- 4 -

GLOBAL HEALTH VENTURES INC.

CERTIFICATE OF NON-U.S. SHAREHOLDER

In connection with the closing of that certain Share Exchange Agreement dated
June 12, 2009 (the “Agreement”) between Global Health Ventures Inc. (“Pubco”)
and the undersigned with respect to the exchange of all of the shares of Posh
Cosmeceuticals Inc. (“Priveco”) held by the undersigned for common shares of
Pubco (the “Pubco Shares”), the undersigned is required to deliver the following
certificate (the “Certificate”) to Pubco prior to the issuance of the Pubco
Shares to the undersigned in accordance with the terms of the Agreement.
Accordingly, the undersigned hereby agrees, acknowledges, represents and
warrants that:

              1.          the undersigned is not a “U.S. Person” as such term is
defined by Rule 902 of Regulation S under the United States Securities Act of
1933, as amended (“U.S. Securities Act”) (the definition of which includes, but
is not limited to, an individual resident in the U.S. and an estate or trust of
which any executor or administrator or trust, respectively is a U.S. Person and
any partnership or corporation organized or incorporated under the laws of the
U.S.);

              2.          none of the Pubco Shares have been or will be
registered under the U.S. Securities Act, or under any state securities or “blue
sky” laws of any state of the United States, and may not be offered or sold in
the United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S, except in accordance with the provisions of Regulation
S or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

              3.          the undersigned understands and agrees that offers and
sales of any of the Pubco Shares prior to the expiration of a period of six
months after the date of original issuance of the Pubco Shares (the six month
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the U.S. Securities Act
or an exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

              4.          the undersigned understands and agrees not to engage
in any hedging transactions involving any of the Pubco Shares unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;

              5.          the undersigned is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute, either directly or indirectly,
any of the Pubco Shares in the United States or to U.S. Persons;

              6.          the undersigned has not acquired the Pubco Shares as a
result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the U.S. Securities Act) in the United States in
respect of the Pubco Shares which would include any activities undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Shares; provided, however, that the undersigned may sell or otherwise dispose of
the Pubco Shares pursuant to registration thereof under the U.S. Securities Act
and any applicable state and provincial securities laws or under an exemption
from such registration requirements;

--------------------------------------------------------------------------------

- 5 -

              7.          the statutory and regulatory basis for the exemption
claimed for the sale of the Pubco Shares, although in technical compliance with
Regulation S, would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the U.S. Securities Act or any
applicable state and provincial securities laws;

              8.          Pubco has not undertaken, and will have no obligation,
to register any of the Pubco Shares under the U.S. Securities Act;

              9.          Pubco is entitled to rely on the acknowledgements,
agreements, representations and warranties and the statements and answers of the
undersigned contained in the Agreement and this Certificate, and the undersigned
will hold harmless Pubco from any loss or damage either one may suffer as a
result of any such acknowledgements, agreements, representations and/or
warranties made by the undersigned not being true and correct;

              10.          the undersigned has been advised to consult their own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

              11.          the undersigned and the undersigned’s advisor(s) have
had a reasonable opportunity to ask questions of and receive answers from Pubco
in connection with the acquisition of the Pubco Shares under the Agreement and
to obtain additional information to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;

              12.          the books and records of Pubco were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the undersigned during reasonable business hours at its
principal place of business and all documents, records and books in connection
with the acquisition of the Pubco Shares under the Agreement have been made
available for inspection by the undersigned, the undersigned’s attorney and/or
advisor(s);

              13.          the undersigned:

  (a)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;

        (b)

the undersigned is acquiring the Pubco Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Pubco Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

        (c)

the applicable securities laws of the authorities in the International
Jurisdiction do not require Pubco to make any filings or seek any approvals of
any kind whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Pubco Shares; and

        (d)

the acquisition of the Pubco Shares by the undersigned does not trigger:


--------------------------------------------------------------------------------

- 6 -

  (i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

        (ii)

any continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and


  (e)

the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 13(c) and 13(d) above to the satisfaction of
Pubco, acting reasonably;

              14.          the undersigned (i) is able to fend for itself in
connection with the acquisition of the Pubco Shares; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Pubco Shares; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

              15.          the undersigned is not aware of any advertisement of
any of the Pubco Shares and is not acquiring the Pubco Shares as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

              16.          no Person has made to the undersigned any written or
oral representations:

  (a)

that any Person will resell or repurchase any of the Pubco Shares;

        (b)

that any Person will refund the purchase price of any of the Pubco Shares;

        (c)

as to the future price or value of any of the Pubco Shares; or

        (d)

that any of the Pubco Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

              17.          none of the Pubco Shares are listed on any stock
exchange or automated dealer quotation system except that, currently, certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

              18.          the undersigned is outside of the United States when
receiving and executing this Certificate and is acquiring the Pubco Shares as
principal for their own account, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalization thereof, in whole or
in part, and no other Person has a direct or indirect beneficial interest in the
Pubco Shares;

              19.          neither the SEC nor any other securities commission
or similar regulatory authority has reviewed or passed on the merits of the
Pubco Shares;

              20.          the Pubco Shares are not being acquired, directly or
indirectly, for the account or benefit of a U.S. Person or a person in the
United States;

--------------------------------------------------------------------------------

- 7 -

              21.          the undersigned acknowledges and agrees that Pubco
shall refuse to register any transfer of Pubco Shares not made in accordance
with the provisions of Regulation S, pursuant to registration under the U.S.
Securities Act, or pursuant to an available exemption from registration under
the U.S. Securities Act;

              22.          the undersigned understands and agrees that the Pubco
Shares will bear the following legend:

> > > > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE “1933 ACT”).
> > > > 
> > > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > > THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
> > > > REGULATION S UNDER THE 1933 ACT.
> > > > 
> > > > UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF
> > > > THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA
> > > > UNLESS THE CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS
> > > > QUOTED IN THE U.S. OVER-THE-COUNTER MARKET ARE MET.”;

              23.          the address of the undersigned included herein is the
sole address of the undersigned as of the date of this Certificate;

              24. the undersigned is the sole beneficial owner of their
respective common shares of Priveco (the “Priveco Shares”), free and clear of
all liens, charges and encumbrances of any kind whatsoever;

              25.          other than the constating documents of Priveco, there
are no written instruments, buy-sell agreements, registration rights or
agreements, voting agreements or other agreements by and between or among the
undersigned and any other person, imposing any restrictions upon the transfer,
prohibiting the transfer of or otherwise pertaining to the Priveco Shares, as
applicable, or the ownership thereof;

              26.          no person has or will have any agreement or option or
any right capable at any time of becoming an agreement to purchase or otherwise
acquire the Priveco Shares or require the undersigned to sell, transfer, assign,
pledge, charge, mortgage or in any other way dispose of or encumber any of the
Priveco Shares other than under this Agreement;

              27.          the undersigned waives all claims and actions
connected with the issuance of or rights attached to the Priveco Shares,
including without limitation, the benefit of any representations, warranties and
covenants in favour of the undersigned contained in any share purchase or
subscription agreement(s) for such Priveco Shares, and any registration,
liquidation, or any other rights by and between or among the undersigned and any
other person, which may be triggered as a result of the closing of the
Agreement;

--------------------------------------------------------------------------------

- 8 -

              28.          pursuant to British Columbia Instrument 51-509 –
Issuers Quoted in the U.S. Over –the-Counter Markets (“BCI 51-509”), as adopted
by the British Columbia Securities Commission, a subsequent trade in any of the
Pubco Shares in or from British Columbia will be a distribution subject to the
prospectus and registration requirements of applicable Canadian securities
legislation (including the British Columbia Securities Act) unless certain
conditions are met, which conditions include, among others, a requirement that
any certificate representing the Pubco Shares (or ownership statement issued
under a direct registration system or other book entry system) bear the
restrictive legend (the “BC Legend”) specified in BCI 51-509; and

              29.          the undersigned undertakes not to trade or resell any
of the Pubco Shares in or from British Columbia unless the trade or resale is
made in accordance with BCI 51-509.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

             Date: ______________________________, 2009. Signature          
Print Name           Title (if applicable)           Address      


--------------------------------------------------------------------------------